Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 18, 2022

                                       No. 04-21-00028-CV

                            IN THE INTEREST OF N.M.B., a child

                   From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-EM5-06049
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
       Court reporter Mary Wilson has filed a notification of late reporter’s record, stating that
Appellant Channel Beverly has failed to pay half of the fee for filing the reporter’s record as
ordered. According to Mary Wilson, half the fee for preparation of the reporter’s record is
$2,024.75, and Appellant Channel Beverly has paid only $1,500. Thus, Appellant Channel
Beverly still owes Mary Wilson $524.75. Mary Wilson further states that the cost to be charged
by Copy Concierge to scan the exhibits presented at trial is $400.

        We therefore ORDER Appellant Channel Beverly to provide written proof to this court
within ten days of the date of this order that she has paid $524.75 to Mary Wilson for preparation
of the reporter’s record and $400 to Mary Wilson for scanning the exhibits. If Appellant Channel
Beverly fails to respond within the time provided, appellant’s brief will be due within thirty days
from the date of this order, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court